MANNING, J.
The application for the policy was the higüest and best evidence of the kind of polic]/ the defendant applied for; and no other was admissible, if that could be produced. But it was not introduced, nor was any excuse offered for not having it present. If, as is probable, the application was in the possession of the company, some endeavor should have been made, by notice or otherwise, to have it brought before the court. This was not done, and the court below did not err in ruling out the secondary evidence.
The judgment must be affirmed.